DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claim 1-12, in the reply filed on Mach 29, 2022 is acknowledged.
Claim 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 29, 2022.

Information Disclosure Statement
No information disclosure statement (IDS) has been filed.  Applicant is reminded of their duty to disclose information that is material to the patentability of the instant application.

Claim Objections
Claims 2-12 are objected to because of the following informalities:  (1) each of claims 2-12 has a preamble that recites “the composite” when each preamble should recite “the composite material”.  Appropriate correction is required; (2) claim 5 uses the phrase “is chosen from” in lieu of a transitional phrase.  For examination purposes, the Examiner will interpret “is chosen from” as “comprising”.; (3) claim 6 recites in lines 1-2 “a first planar outer surfaces”.  This should be “a first planar outer surface”.; and (4) in claim 12 each of the concentrations is in a % mass with the exception of the conductive additive that is expressed in % weight.  Appropriate correction is required for consistency purposes.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 2 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “about” in claim 3 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sklyarov et al. (US Patent 4,472,257).
Regarding claim 1, Sklyarov et al. teaches a composite material comprising:
a porous graphitic material (col. 12, lines 44-46) having opposed parallel planar outer surfaces (one of ordinary skill in the art can appreciate that the electrode will have at least a top and a bottom; therefore, the porous graphitic material has opposed parallel planar outer surfaces),
wherein said porous graphitic material is impregnated with a solidified mixture in an amount of about 0.1-50.0% by weight (Col. 12, lines 50-57 teach 1% of a mixture of paraffin and polyethylene in the ratio of 1:1 by means of impregnation.  This solution is then dried.),
wherein the solidified mixture comprises a wax and a thermoplastic polymer that is miscible with the wax of the solidified mixture (col. 12, lines 50-57), and
wherein said material composite is configured to prevent the crossover and permeation of ions in an electrochemical system (one of ordinary skill in the art would expect because the composite of Sklyarov et al. reads on the claimed composite that the composite material will be configured to prevent the cross over and permeation of ions in an electrochemical system).
Regarding claim 2, one of ordinary skill in the art will appreciate that the composite material of Sklyarov et al. is a solidified mixture that remains a solid below about 65 degrees Celsius (paraffin wax has a melting point from 48 degrees to 66 degrees Celsius; commercial low-density polyethylene has a melting point from 105 degrees to 115 degree Celsius; a mixture of the paraffin wax and the polyethylene is expected to melt between 76.5 degree and 90.5 degrees Celsius.  Because it is unclear what about 65 degrees Celsius means, 76.5 degrees Celsius is being interpreted as about 65 degrees Celsius.).  
Regarding claim 3, one of ordinary skill in the art will appreciate that the composite material of Sklyarov et al. is a solidified mixture that remains a solid below about 65 degrees Celsius (paraffin wax has a melting point from 48 degrees to 66 degrees Celsius; commercial low-density polyethylene has a melting point from 105 degrees to 115 degree Celsius; a mixture of the paraffin wax and the polyethylene is expected to melt between 76.5 degree and 90.5 degrees Celsius.  If below about 150 degrees Celsius is interpreted as less than 150 degrees Celsius, then the solidified mixture remains a solid below about 150 degrees Celsius.).  
Regarding claim 5, Sklyarov et al. teaches a composite material wherein the thermoplastic polymer is chosen from the family of thermoplastic polyolefins (polyethylene is a thermoplastic polyolefin).  
Regarding claim 6, because the composite of Sklyarov et al. reads on the claimed composite, one of ordinary skill in the art would expect that the electrical resistivity from a first planar outer surfaces to an opposed planar outer surface of the porous graphitic material is less than or about equal to 1x10-3 Ω-m.  
Regarding claim 9, because composite of Sklyarov et al. reads on the claimed composite, one of ordinary skill in the art would expect that the bending strength of the composite is greater than 5 MPa.  
Regarding claim 10, Sklyarov et al. teaches a composite material wherein the wax comprises a paraffin (col. 12, lines 50-57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sklyarov et al. (US Patent 4,472,257).
Regarding claim 4, Sklyarov et al. is silent regarding a composite wherein the solidified mixture is layered within the porous graphitic material with a first layer comprising the wax and a secondary layer comprising of the thermoplastic polymer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material of Sklyarov et al. to incorporate a solidified mixture that is layered within the porous graphitic material with a first layer comprising the wax and a secondary layer comprising of the thermoplastic polymer when doing so provides the desired electrochemical benefits.  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding claim 7, Sklyarov et al. teaches a composite wherein the solidified mixture further comprises electrically conductive additives (RuCl3 and TiCl3; col. 12, lines 45-49; one of ordinary skill in the art can appreciate that ruthenium is electrically conductive.  Titanium is also electrically conductive as taught in col. 1, lines 25-26 of Sklyarov et al.).   
Regarding claim 12, Sklyarov et al. teaches a composite wherein the solidified mixture consist of 2.4% conductive additive by weight (col. 12, lines 59-60).  Sklyarov et al. is silent regarding a composite wherein the solidified mixture consists of about 70% - 90% natural or synthetic wax by mass and about 10% - 30% thermoplastic polymer by mass.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite of Sklyarov et al. by incorporating about 70% - 90% natural or synthetic wax by mass and about 10% - 30% thermoplastic polymer by mass when doing so provides the desired electrochemical properties.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sklyarov et al. as applied to claim 1 above, and further in view of Bauer et al. (US 6,730,440).
Regarding claim 8, Sklyarov et al. is silent regarding a composite wherein the solidified mixture further comprises a wax and a plurality of thermoplastic polymers miscible in the wax.  However, Bauer et al. teaches that it is known in the art to have a composite material wherein the solidified mixture further comprises a wax and a plurality of thermoplastic polymers miscible in the wax (col. 13, lines 13-24; ethylene-vinyl acetate and low molecular weight (co)polyethylene are both thermoplastic polymers that can be mixed with wax and/or paraffins).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material of Sklyarov et al. by incorporating a plurality of thermoplastic polymers as taught by Bauer et al. in order to vary the melt flow index of the wax or paraffin (Bauer et al., col. 13, lines 13-15).  
Regarding claim 11, Sklyarov et al. is silent regarding a composite wherein the thermoplastic polymer comprise an ethylene vinyl acetate.  However, Bauer et al. teaches that it is known in the art for a composite material to comprise ethylene vinyl acetate as the thermoplastic polymer (col. 13, lines 13-16).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite of Sklyarov et al. by incorporating a thermoplastic polymer comprising ethylene vinyl acetate as taught by Bauer et al. in order to vary the melt flow index of the wax (Bauer et al., col. 13, lines 13-16).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724